UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-54093 iMETRIK M2M SOLUTIONS INC. (Formerly known as Montreal Services Company) (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 740 Notre-Dame Street W Suite 1555 Montreal, Quebec Canada H3C 3X6 (Address of principal executive offices, including zip code.) (514) 904-2333 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days.YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (SS 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES []NO [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES [X]NO [] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicated the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:57,615,000 as of October 15, 2011. TABLE OF CONTENTS Page PART I. Item 1. Financial Statements. 3 Financial Statements: Balance Sheets 3 Statements of Operations 4 Statements of Cash Flows 5 Notes to the Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 12 Item 4. Controls and Procedures. 12 PART II. Item 1A. Risk Factors. 12 Item 2. Unregistered Sales Of Equity Securities and Use of Proceeds. 12 Item 6. Exhibits. 13 Signatures 14 Exhibit Index 15 -2- PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. IMETRIK M2M SOLUTIONS INC (Formerly known as MONTREAL SERVICES COMPANY) (A Development Stage Company) BALANCE SHEET August 31, May 31, (unaudited) (audited) ASSETS CURRENT ASSETS Cash Account receivable TOTAL CURRENT ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIENCY CURRENT LIABILITIES: Note payable-stockholders (note 6) Note- payable (note 5) Accrued expenses and sundry current liabilities (note 4) TOTAL CURRENT LIABILITIES $ $ STOCKHOLDERS’ DEFICIENCY Common stock, $.00001 par value, 500,000,000 shares authorized, 57,615,000 shares issued and outstanding $ $ Additional paid in capital Offering costs ) ) Accumulated deficit ) ) Deficit accumulated during development stage ) ) TOTAL STOCKHOLDERS’ DEFICIENCY $ ) $ ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIENCY $ $ The accompanying notes are an integral part of the financial statements F-1 -3- IMETRIK M2M SOLUTIONS INC (Formerly known as MONTREAL SERVICES COMPANY) (A Development Stage Company) STATEMENTS OF OPERATIONS Three months ended August 31, 2011 and 20010 and Beginning of development stage (September 1st, 2010), through August 31, 2011 (unaudited) Beginning of development stage (September 1st, Three months Three months Ended Ended to August 31, August 31, August 31, SALES $
